Per Curiam.
The declaration, as commencement of suit, was filed in the circuit court September 11, 1896, and rule to plead was entered on the same day. The only service of declaration, as appears by the record, was made on September 7th, four days before the declaration was filed or rule to plead entered. Defendant did not appear, and judgment was entered in favor of plaintiffs on November 30th following. Defendant brings error.
The judgment must be set aside, as the service was made before commencement of suit. The case is ruled by South Bend Plow Co. v. Manahan, 62 Mich. 143, and cases there cited.
Judgment is reversed, and case remanded.